                                                                         Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

PAUL GRIBBEN,
      Petitioner,

v.                                              CASE NO. 5:18cv105-MCR-HTC

SECRETARY, DEPARTMENT
OF CORRECTIONS,
      Respondent.
                                          /

                                  O R D E R

      This cause is before the Court on the magistrate judge’s Report and

Recommendation dated August 22, 2019. ECF No. 21. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1).   The Court has made a de novo determination of all timely filed

objections. ECF No. 22.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, the Court has determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

             1.      The magistrate judge’s Report and Recommendation is adopted

      and incorporated by reference in this Order.
                                                                          Page 2 of 2

           2.    The petition under 28 U.S.C. § 2254 is DENIED.

           3.    A certificate of appealability is DENIED.

           4.    The Clerk is directed to close the file for this case.

     DONE AND ORDERED this 25th day of September 2019.




                                     sM. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 5:18cv105-MCR-HTC
